PER CURIAM:
This is an appeal by the defendant-wife in an action for divorce in the circuit court of Buchanan County. The plaintiff-husband was awarded the divorce on the grounds of general indignities. Custody of three minor children and child support were awarded to the defendant. On appeal, she contends there was insufficient evidence to support the trial court’s finding that the plaintiff was the “innocent and injured party.”
The review of this case is governed by Rule 73.01, V.A.M.R., which requires that the law and the evidence be reviewed as in a case at equity. Due deference will be shown to the trial judge’s opportunity to observe the demeanor of the witnesses, and his judgment will be reversed only if it is clearly erroneous. Souza v. Souza, 481 S.W.2d 635 (Mo.App.1972).
A reading of the record reveals that there was sufficient evidence adduced to support the trial judge’s findings and judgment, and, therefore, they were not clearly erroneous. An opinion in this case would have no precedential value. Rule 84.16.
Judgment affirmed.